Exhibit 10.27

MASTER LEASE AGREEMENT

This Master Lease Agreement (this “Agreement”), dated as of November 1, 2005
(the “Effective Date”), is between Aegis Communications Group, Inc, having its
principal place of business at 8001 Bent Branch Drive, Irving, Texas 75063,
together with its majority-owned subsidiaries (“Aegis”), and NationsHealth,
Inc., having its principal place of business at 13650 N.W. 8th Street, Sunrise,
Florida 33325 (“NationsHealth”).

WHEREAS, Aegis has the capability to provide health information management
services, and NationsHealth has a need for such health information management
services;

WHEREAS, NationsHealth is a party to a Strategic Agreement among Connecticut
General Life Insurance Company (“CIGNA”), NationsHealth and United States
Pharmaceutical Group, LLC (“USPG”), dated as of May 4, 2005 (the “Strategic
Agreement”), pursuant to which NationsHealth provides certain marketing,
enrollee communication, enrollee billing, enrollee premium collection,
enrollment, and enrollee eligibility services to CIGNA in connection with the
CMS-approved and CIGNA-sponsored Prescription Drug Plan under the Medicare Part
D program (the “CIGNA Medicare Part D Prescription Drug Plan”), which services
will be referred to hereinafter as the “NationsHealth Medicare Part D Services”;
and

WHEREAS, Aegis and NationsHealth desire to enter into this Agreement setting
forth the terms and conditions pursuant to which NationsHealth will lease or
otherwise obtain from Aegis, and Aegis will provide to NationsHealth, certain
personnel, Capacity (as defined in Section 2(j) below) and other assets relating
to health information management services in connection with NationsHealth
providing the NationsHealth Medicare Part D Services.

NOW, THEREFORE, NationsHealth and Aegis hereby agree as follows:

 

  1. Scope of Agreement. This Agreement sets forth the terms and conditions that
will apply to the combination of certain of Aegis’s employees, assets and
premises that together constitute Aegis’s operational capabilities to assist
NationsHealth with NationsHealth’s Medicare Part D Services, which operational
capabilities will be leased or otherwise provided by Aegis to NationsHealth.

 

  2. Definitions. Except as otherwise specified, the following terms will have
the respective meanings set forth below whenever used in this Agreement and will
include the singular as well as the plural:

 

  (a) “Advance” has the meaning set forth in Section (8).

 

  (b) “Aegis” has the meaning set forth in the preamble.

 

  (c) “Aegis Indemnified Parties” has the meaning set forth in Section 13(a).

 

  (d) “Aegis Non-Compete Covenants” has the meaning set forth in Section 11.

 

  (e) “Aegis Non-Renewal Notice” has the meaning set forth in Section 3 below.

 

- 1 -



--------------------------------------------------------------------------------

  (f) “Agreement” has the meaning set forth in the preamble.

 

  (g) “Assets” has the meaning set forth in Section 4.

 

  (h) “Book Value” means the values assigned to the assets identified on
Schedules 2, 3 and 4 attached hereto as of the Effective Date, subject to
decrease as a result of depreciation expensed in accordance with generally
accepted accounting principles to reflect the appropriate value of a given asset
as of the date of the applicable determination.

 

  (i) “Call” means a single telephonic contact to, from or on behalf of an
enrollee or potential enrollee of the CIGNA Medicare Part D Prescription Drug
Plan with respect to that prescription drug plan, measured from the time it
originates from or enters Aegis’s equipment to closure.

 

  (j) “Capacity” means the total number of physical, operational call center
workstations for use by CSRs to perform the Services at an Aegis call center
facility, supported by all hardware, software, licenses and other rights
necessary for the continued operation of such workstations.

 

  (k) “Capacity Fixed Assets” has the meaning set forth in Section 4(b).

 

  (l) “Capacity Forecast” has the meaning set forth in Exhibit A, Section
(a)(2).

 

  (m) “Capacity Intangible Assets” has the meaning set forth in Section 4(b).

 

  (n) “CIGNA” has the meaning set forth in the preamble.

 

  (o) “CIGNA Data” means, collectively, all data and information (a) relating to
providers, enrollees, and Customers of CIGNA, or (b) CIGNA’s Confidential
Information, or (c) CIGNA’s Intellectual Property.

 

  (p) “CIGNA Intellectual Property” or “CIGNA’s Intellectual Property” means all
of CIGNA’s and its affiliates’ copyrights, patents, service marks, trademarks,
designs, logos, brand names, Internet “URL” addresses, World Wide Web sites and
all right, title and interest in and to any trade names, fictitious business
names and all other intellectual property rights including all right, title and
interest, including any license rights it has, in and to the names “CIGNA,”
“CIGNA HealthCare,” “CIGNA Companies,” “Connecticut General Life Insurance
Company,” and any derivation thereof and including CIGNA New Intellectual
Property.

 

  (q) “CIGNA Medicare Part D Prescription Drug Plan” has the meaning set forth
in the preamble.

 

  (r)

“CIGNA New Intellectual Property” means all developed materials and other
intellectual property that (a) are conceived, created or developed in connection

 

- 2 -



--------------------------------------------------------------------------------

with or in the course of Aegis’s provision of Services, and are modifications,
enhancements, adaptations or derivative works or derived from or based on the
CIGNA Data or CIGNA Confidential Information or any CIGNA Intellectual Property
in all cases, regardless of who makes such modifications, enhancements,
adaptations and derivative works of or derived from or based on the CIGNA Data
or any CIGNA Intellectual Property, or (b) are conceived, created or developed
to address, execute or embody a CIGNA-specific product, service, business
process, including any modifications, enhancements, adaptations and/or
derivative works of or based on any of the foregoing, in all cases, regardless
of who conceives, creates, develops or makes any of the foregoing.

 

  (s) “Confidential Information” has the meaning set forth in Section 10.

 

  (t) “Connectivity Expenses” means all fixed and variable telecommunications
charges and associated taxes and tariffs directly related to the performance of
Services, including, but not limited to, charges from telecommunications
carriers for leased and local voice telephone lines, DIDs, data connectivity and
Internet access.

 

  (u) “Contractors” has the meaning set forth in Section 11(e).

 

  (v) “Customer” means a customer of CIGNA, in its capacity as a prescription
drug plan sponsor, calling or receiving outbound calls via telephone for
information.

 

  (w) “CMS” has the meaning set forth in Section 5(e).

 

  (x) “CSR” means an Aegis hourly production employee who performs Services for
Customers.

 

  (y) “Deficiency” has the meaning set forth in Section 14(c).

 

  (z) “DID” means Direct-Inward-Dial, a service that enables callers to dial
directly into an extension on a PBX (private branch exchange) and bypass the
PBX’s built-in auto attendant.

 

  (aa) “Effective Date” has the meaning set forth in the preamble.

 

  (bb) “Expected Number of Calls” means the expected number of Routed Calls for
which NationsHealth will be using the Services during any period.

 

  (cc) “Expiration Date” has the meaning set forth in Section 3.

 

  (dd)

“Facility Expenses” means non-payroll expenses related to the lease and
operation of an Aegis facility performing the Services incurred in the ordinary
course of business. Facility Expenses include, but are not limited to, rent,
wear and tear facility maintenance that are the responsibility of the tenant,
repairs required in the ordinary course of business that are the responsibility
of the tenant, customary

 

- 3 -



--------------------------------------------------------------------------------

facility insurance expenses, utilities, janitorial services, security services,
property tax, training materials, supplies and other non-payroll expenses
incurred in the ordinary course of owning and operating a facility.

 

  (ee) “Handle Time” means the total time spent on a Call including
consultation, CSR hold time, after-call work as may be required, and wrap-up of
a Call, but excluding any queue time.

 

  (ff) “HIPAA” has the meaning set forth in Section 5(e).

 

  (gg) “Leased Capacity” has the meaning set forth in Section 4(b).

 

  (hh) “Lease Payments” has the meaning set forth in Section 9.

 

  (ii) “Licensed Agent” means a CSR or Staff member that has obtained all
licenses necessary for that CSR or Staff member to perform the Services.

 

  (jj) “Licensing Expenses” means expenses associated with (i) a CSR becoming
and remaining a Licensed Agent for the purposes of performing Services; and
(ii) expenses associated with Aegis acquiring and retaining such rights and
licenses as may be required for Aegis to employ Licensed Agents

 

  (kk) “Managers” has the meaning set forth in Section 6.

 

  (ll) “Management Fees” has the meaning set forth in Section 9(c).

 

  (mm) “Month” means a calendar month.

 

  (nn) “NationsHealth” has the meaning set forth in the preamble.

 

  (oo) “NationsHealth Medicare Part D Services” has the meaning set forth in the
preamble.

 

  (pp) “NationsHealth Indemnified Parties” has the meaning set forth in
Section 13(b).

 

  (qq) “NationsHealth Termination for Cause” has the meaning set forth in
Section 14(c).

 

  (rr) “NationsHealth Termination for Convenience” has the meaning set forth in
Section 14(a).

 

  (ss) “New York Facility” means the Aegis call center located in New York, New
York, as more fully described on Schedule 4, which has a maximum Capacity of 200
workstations and which is included in the Assets.

 

  (tt) “New York Expenses” has the meaning set forth in Section 9(d).

 

  (uu) “New York Purchase Option” has the meaning set forth in Section 15(a).

 

- 4 -



--------------------------------------------------------------------------------

  (vv) “New York Purchase Price” has the meaning set forth in Section 15(a).

 

  (ww) “Operations Expenses” means non-payroll expenses incurred by Staff
directly related to the effective discharge of the job responsibilities in
support of the Services. Examples of Operations Expenses include, but are not
limited to, reasonable travel and lodging expenses and sales taxes relating to
the Services.

 

  (xx) “Outbound Calls” means all Calls originating from either the New York
Facility or the Port St. Lucie Facility, including, but not limited to, calls to
Customers, prospective customers or other calls related to the Services.

 

  (yy) “Payroll Expenses” means wage, salary, benefit, payroll tax, worker’s
compensation and other direct expenses incurred by Aegis in employing personnel
to provide the Services.

 

  (zz) “Personnel” has the meaning set forth in Section 4(a).

 

  (aaa) “Port St. Lucie Expenses” has the meaning set forth in Section 9(e).

 

  (bbb) “Port St. Lucie Facility” means the Aegis call center located in Port
St. Lucie, Florida, as more fully described on Schedule 4, which has a maximum
Capacity of 325 workstations and which is included in the Assets. The parties
acknowledge that Aegis currently uses not more than forty (40) workstations for
purposes other than the Services, however, such workstations will be available
for use by NationsHealth in connection with the Services, and not used by any
other party, within ninety (90) days of the Effective Date.

 

  (ccc) “Port St. Lucie Purchase Option” has the meaning set forth in
Section 15(b).

 

  (ddd) “Port St. Lucie Purchase Price” has the meaning set forth in
Section 15(b).

 

  (eee) “Prime Date” means the date that is six Months prior to the Expiration
Date.

 

  (fff) “Prime Notice” has the meaning set forth in Section 15.

 

  (ggg) “Rolling Forecast” has the meaning set forth in Exhibit A, Section
(I)(a)(2).

 

  (hhh) “Routed Calls” means the number of Customer Calls NationsHealth routes
to Aegis during any period.

 

  (iii) “Services” means the services described in subsection (I)(a) of Exhibit
A attached hereto provided by the Staff and CSRs using the Capacity, the
Capacity Fixed Assets and the Capacity Intangible Assets according to the
procedures, protocols and methods directed by NationsHealth in support of the
NationsHealth Medicare Part D Services.

 

  (jjj) “Service Standards” has the meaning set forth in Section 5(h).

 

- 5 -



--------------------------------------------------------------------------------

  (kkk) “Staff” means an Aegis employee having his or her primary workplace in
an Aegis facility performing Services and assigned in a supervisory, support, or
management role in furtherance of the Services. Staff employees include, but are
not limited to, supervisors, team leads, recruiters, trainers, program and
account managers, technical support, human resources, and quality and validation
personnel.

 

  (lll) “Strategic Agreement” has the meaning set forth in the preamble.

 

  (mmm) “Training” means the period or periods in which a CSR is engaged in
formal or informal activities prior to providing Services, or period of periods
in which a CSR is temporarily assigned to activities other than providing
Services. Training includes, but is not limited to, orientation training,
licensing training and study, refresher training, HIPAA training, or other
training activities necessary to enable CSR to become a Licensed Agent and
effectively provide Services.

 

  (nnn) “USPG” has the meaning set forth in the preamble.

 

  3. Term. Subject to Section 14 (Termination) below, the term of this Agreement
will commence on the Effective Date and will continue for thirty-six
(36) Months, after which it will expire (the “Expiration Date”). This Agreement
will automatically renew upon the same terms and conditions contained herein
unless Aegis provides notice to NationsHealth that this Agreement will not renew
within 10 days following the Prime Date; (such notice, an “Aegis Non-Renewal
Notice”).

 

  4. Assets to be Leased or Provided. Aegis will lease or otherwise provide to
NationsHealth under this Agreement the following items or assets (collectively
the “Assets”):

 

  (a) All Staff and CSRs of Aegis that are engaged exclusively in providing the
Services (the “Personnel”). The Personnel will include employees that are
employed either as of the Effective Date or thereafter. The Personnel that are
employed as of the Effective Date are identified on Schedule 1 together with
their corresponding salary information. The parties acknowledge that Schedule 1
does not need to be completed as of the Effective Date, but will be completed
within fifteen (15) days of the Effective Date and as required by Section 5(e).

 

  (b)

All Capacity of the New York Facility and the Port St. Lucie Facility used by
Aegis in providing the Services (the “Leased Capacity”). Subject to Section 29
(Ownership), the Leased Capacity is supported by (i) all of the fixed assets
owned or leased by Aegis that are used exclusively in connection with the
Services and located at the New York Facility and the Port St. Lucie Facility
(including the lease agreements relating to the New York Facility and the Port
St. Lucie Facility), including G3 telephone system and the computer systems; and
(ii) the Avaya switch owned by Aegis in support of the Services, which is in use
at NationsHealth’s Plantation, Florida, facility (collectively, the “Capacity
Fixed Assets”). The Capacity Fixed Assets are identified on Schedule 2, with

 

- 6 -



--------------------------------------------------------------------------------

corresponding Book Values. The parties acknowledge that Schedule 2 does not need
to be completed as of the Effective Date, but will be completed within fifteen
(15) days of the Effective Date and as required by Section 5(e). Subject to
Section 29 (Ownership), the Leased Capacity is also supported by all of Aegis’s
intangible assets owned, leased or licensed that are used in connection with the
Services, including software relating to the telephone and computer systems (the
“Capacity Intangible Assets”). The Capacity Intangible Assets are identified on
Schedule 3, with corresponding Book Values. The parties acknowledge that
Schedule 3 does not need to be completed as of the Effective Date, but will be
completed within fifteen (15) days of the Effective Date and as required by
Section 5(e)

 

  (c) Workspace for three (3) NationsHealth staff members at the New York
Facility and the Port St. Lucie Facility, and reasonable accommodation for
workspace requirements associated with periodic visits to those facilities from
NationsHealth staff members.

 

  5. Representations, Warranties and Covenants of Aegis. Aegis represents,
warrants and covenants the following:

 

  (a) Aegis represents and warrants that the Assets have, as of the Effective
Date, a total Capacity of 468 workstations. Aegis further covenants that the
Assets will have a total Capacity of 525 workstations within 90 days of the
Effective Date and thereafter throughout the term of this Agreement, and that
Aegis will bear the costs associated with raising the total Capacity of the
Assets (whether by building and outfitting new workstations or making available
workstations currently committed on other non-NationsHealth projects) from 468
workstations to 525 workstations.

 

  (b) Aegis represents and warrants that the Capacity is, as of the Effective
Date, in good, operational condition with all hardware, software and
infrastructure necessary for Aegis to provide the Services.

 

  (c)

Aegis covenants that it will, through the term of this Agreement, maintain the
Capacity in good, operational condition with all hardware, software and
infrastructure necessary for Aegis to provide the Services. Aegis will be
responsible for all costs relating to repairs and maintenance of the Capacity,
and will make all necessary repairs to comply with this covenant promptly upon
discovery. For avoidance of doubt, Aegis’s obligations under this Section 5(c)
do not include Facility Expenses, which will be the sole responsibility of
NationsHealth under Section 9(d). For further avoidance of doubt, subject to
Section 5(a), NationsHealth will be solely responsible under Section 9(g) for
the costs associated with any upgrades, changes, or improvements to the Capacity
or the infrastructure relating to the Capacity subsequent to the Effective Date;
however, in the event that Aegis wishes to make any such upgrades, changes or
improvements to the Capacity or the infrastructure relating to the Capacity,
Aegis

 

- 7 -



--------------------------------------------------------------------------------

will be reimbursed by NationsHealth for such upgrades, changes or improvements
only if Aegis and NationsHealth agree on the upgrades, changes or improvements
prior to their execution.

 

  (d) Aegis covenants that it will screen and perform background checks,
including any criminal records, as part of hiring all of the Personnel, and that
it will terminate or remove from the Services any of the Personnel that are
unable to become a Licensed Agent. Aegis covenants that it will obtain such
license(s) as may be necessary for it to employ Licensed Agents to perform the
Services.

 

  (e) Aegis covenants that it will comply with the same restrictions and
conditions that apply to NationsHealth pursuant to its Strategic Agreement with
CIGNA with respect to “Protected Health Information” as that term is defined
under the Federal Health Insurance Portability and Accountability Act of 1996
(“HIPAA”), and that it will implement reasonable and appropriate safeguards to
protect “Electronic Protected Health Information” as that term is defined under
HIPAA. Moreover, Aegis covenants that it will comply with all instructions and
guidelines of the Centers for Medicare and Medicaid Services (“CMS”), and all
applicable legal requirements including, but not limited to, requirements
related to the record-keeping, any employee screening and/or health insurance
agent or other necessary licensing requirements and requirements associated with
HIPAA. Aegis covenants that it will comply with all applicable Federal laws,
regulations and CMS instructions that relate to this Agreement and its
performance hereunder.

 

  (f) Aegis represents and warrants that, as of the Effective Date, it either
owns, or has all necessary rights, licenses, leases and consents required to use
the Capacity Fixed Assets, the Capacity Intangible Assets, the New York Facility
and the Port St. Lucie Facility, identified in Schedules 2, 3 and 4,
respectively, in the manner currently used and proposed to be used under this
Agreement, without interference, subject to matters of record and the terms and
conditions of applicable licenses, leases or other agreements affecting same;
provided, that such matters of record and terms and conditions will not
materially affect the Services contemplated under this Agreement. Aegis
covenants that it will maintain the right to use the Assets during the term of
this Agreement, without interference, including making all payroll, licensing
and lease payments. Subject to the terms and conditions of Aegis’s lease
agreements for the New York Facility and the Port St. Lucie Facility,
respectively, Aegis covenants that NationsHealth will be permitted to
exclusively brand the New York Facility and the Port St. Lucie Facility,
including the use of the CIGNA brand, as permitted by CIGNA.

 

  (g) Aegis covenants that it will immediately notify NationsHealth of any
material changes to the Assets, and will provide NationsHealth with an updated
version of Schedules 1, 2, 3 and 4 on a quarterly basis. The reports will be in
a format agreed upon by the parties.

 

- 8 -



--------------------------------------------------------------------------------

  (h) Aegis covenants that it will meet the standards relating to the Services
set forth on Exhibit A (the “Service Standards”).

 

  (i) Aegis covenants that it will dutifully and rapidly execute actions and
changes outlined and requested by NationsHealth consistent with this Agreement.

 

  (j) Aegis covenants that it will share with NationsHealth and implement
Aegis’s best practices in its performance of the Services.

 

  (k) Aegis acknowledges that it may come into possession of NationsHealth’s
data and electronic information and that such data and electronic information is
the property of NationsHealth. Aegis further acknowledges that it may come into
possession of CIGNA Data, and that CIGNA Data is the property of CIGNA. Aegis
covenants that its use and management of CIGNA Data will be as described in
Exhibit B.

 

  (l) Aegis represents and warrants that it has the requisite corporate power
and authority to enter into and perform this Agreement in accordance with the
terms hereof.

 

  (m) Aegis represents and warrants that, as of the Effective Date, the
execution and delivery of this Agreement has been duly authorized by all
necessary corporate action and that no further consent or authorization is
required by Aegis, its board of directors or its stockholders.

 

  (n) Aegis represents and warrants that, as of the Effective Date, this
Agreement has been duly executed and delivered by Aegis, and that upon execution
and delivery this Agreement constitutes the valid and binding obligations of
Aegis enforceable against Aegis in accordance with its terms.

 

  (o) Aegis covenants that it will develop, with the assistance and approval of
NationsHealth, a disaster recovery plan as further described in Exhibit C;
provided, that NationsHealth will bear the reasonable costs of any capital
expenditures required to implement such disaster recovery plan.

 

  (p) Aegis covenants that it will maintain adequate physical security to ensure
that Aegis complies with the covenants set forth in Sections (c), (d), (e) and
(k) above, to be agreed to by Aegis and NationsHealth. Aegis makes no other
warranties concerning the Assets.

 

  (q) Subject to Sections 9(d) and 9(e), Aegis covenants that it will maintain
through the term of this Agreement the level of insurance on the Assets, to the
extent applicable, that is in place on the Effective Date.

 

  6.

Retention of Authority for the Personnel. The Personnel will at all times remain
employees of Aegis and not employees of NationsHealth. At such times as the
Personnel are providing Services hereunder, Aegis will designate managers of
Aegis responsible

 

- 9 -



--------------------------------------------------------------------------------

for oversight of the Services, which managers will provide periodic reports, as
requested, to NationsHealth (the “Managers”). Subject to Section 13(a)
(Indemnities) and Section 13(c) (Termination), and except for management
decisions that Aegis, in its sole discretion, deems necessary to achieve the
Service Standards, the Managers will direct and supervise the work of the
Personnel pursuant to the protocols, procedures, measurements and directives of
NationsHealth. Without limiting the foregoing, and except as otherwise provided
in this Section 6, during the term of this Agreement, NationsHealth will have
the authority and right to direct all lawful managerial decisions, including,
but not limited to, the following relating to the Personnel and the Assets:
(a) to determine the hiring, staffing and scheduling requirements for the
Personnel; (b) to determine the means and methods to be utilized by the
Personnel in the provision of Services; (c) to change the directives regarding
the means and methods to be utilized by the Personnel with respect to the
Services at any time; (d) to determine the compensation for the Personnel;
(e) to determine the training for the Personnel; (f) to determine the business
processes employed at the New York Facility and the Port St. Lucie Facility;
(g) to determine the employee performance guidelines which will apply to the
Personnel; (h) to determine the content and method of Personnel communications
during Calls; (i) the appearance and work environment of the New York Facility
and the Port St. Lucie Facility, including the right to make improvements,
modifications and cosmetic changes thereto; and (j) determine the assignment of
the Personnel to the Services, including, but not limited to, having the right
to insist that any member of the Personnel be removed from providing the
Services at any time. Any exercise of authorities and rights by NationsHealth
under this Section 6 will be taken in consultation with Aegis, provided however,
such consultation will not limit NationsHealth’s rights hereunder, and will be
communicated jointly by NationsHealth and Aegis to the extent reasonably
practical.

 

  7. Consents. The obligations of the parties relating to Section 15 hereunder
are expressly conditioned upon Aegis obtaining all consents from third-parties
to the extent necessary for Aegis to (i) lease, assign, license, or otherwise
transfer the Assets to NationsHealth; or (ii) to use the Assets in any manner
not expressly permitted under any lease, license or agreement between Aegis and
any relevant third party. Aegis will use its commercially reasonable efforts to
obtain such consents as required.

 

  8. Project Development Payment. On the Effective Date, NationsHealth will pay
Aegis an advance of $750,000 to be applied the Lease Payments (as defined in
Section 9 below) relating to the Services (the “Advance”). Aegis will credit the
Advance against amounts owed by NationsHealth to Aegis for Lease Payments as
such Lease Payments accrue. If this Agreement is terminated for any reason, any
amounts of the Advance that have not been used to pay for Lease Payments that
have accrued prior to the termination date will be returned to NationsHealth on
the termination date. Within two days of the Effective Date, Aegis agrees to
provide NationsHealth written documentation of Aegis’s expenses incurred in
connection with the Services, and for which Advance proceeds were spent.

 

  9. Payment for Services. NationsHealth will pay to Aegis for the Assets a
lease payment equal to the sum of the following (collectively the “Lease
Payments”):

 

  (a) All CSR-related Payroll Expenses incurred by Aegis in providing the
Services, including expenses incurred during Training. Such expenses include
those expenses incurred prior to the Effective Date and that specifically relate
to the Services.

 

- 10 -



--------------------------------------------------------------------------------

  (b) All Staff Payroll Expenses incurred by Aegis in providing the Services.
Such expenses include those expenses incurred prior to the Effective Date and
that specifically relate to the Services.

 

  (c) [Redacted]

 

  (d) All of the Facility Expenses, Operations Expenses and Connectivity
Expenses of the New York Facility included in the Assets, including those
expenses incurred prior to the Effective Date and that relate specifically to
the Services (“New York Expenses”), provided however, if NationsHealth uses less
than 50% of the Capacity of the New York Facility, NationsHealth will have the
option upon sixty (60) days written notice to reduce its obligation to pay the
New York Expenses 50% (or some other percentage agreed to by Aegis and
NationsHealth). If NationsHealth exercises this option, Aegis will be permitted
to lease the Capacity not used by NationsHealth to any person that does not
violate Aegis Non-Compete Covenants contained in Section 11.

 

  (e) All of the Facility Expenses, Operations Expenses and Connectivity
Expenses of the Port St. Lucie Facility that are included in the Assets,
including those expenses incurred prior to the Effective Date and that relate
specifically to the Services (“Port St. Lucie Expenses”), provided however, if
NationsHealth uses less than 50% of the Capacity of the Port St. Lucie Facility,
NationsHealth will have the option upon sixty (60) days written notice to reduce
its obligation to pay the Port St. Lucie Expenses by 50% (or some other
percentage agreed to by Aegis and NationsHealth). If NationsHealth exercises
this option, Aegis will be permitted to lease the Capacity not used by
NationsHealth to any person that does not violate Aegis Non-Compete Covenants
contained in Section 11.

 

  (f) The maintenance costs associated with the Avaya switch owned by Aegis and
in use at NationsHealth’s Plantation, Florida facility.

 

  (g)

All improvements implemented at the New York Facility and the Port St. Lucie
Facility, which are specifically requested to be made by NationsHealth in
writing, provided however, NationsHealth will not be responsible for the payment
for capital expenditures necessary for Aegis to establish as set forth in this
Agreement, the viability of the New York Facility and the Port St. Lucie
Facility as operating and functioning call centers with a total Capacity of 525
workstations capable of providing the Leased Capacity to NationsHealth. To the
extent not a fixture, any improvements paid for by NationsHealth will become the
property of NationsHealth, and, at no additional cost to NationsHealth, will be
returned to

 

- 11 -



--------------------------------------------------------------------------------

NationsHealth upon the termination of this Agreement or upon NationsHealth’s
exercise of one or both of its Purchase Options, as the case may be, as set
forth in Section 15 (Purchase Options). NationsHealth will be responsible for
the cost of repair of any damages to the facilities resulting from the removal
of NationsHealth’s property upon the termination of this Agreement and, if
required under any facility lease, for the cost of restoring a given facility to
its condition as it existed before any NationsHealth–approved improvements were
made.

 

  (h) All Licensing Expenses.

Statements for the Lease Payments will be invoiced, including back-up
documentation relating to expenses, as follows:

 

  i. Invoices will be issued bi-weekly for Payroll Expenses and Management Fees
as described in Section 9(a), 9(b) and 9(c) above. A final invoice for the
bi-weekly activity will be submitted to NationsHealth within fifteen (15) days
following the end of each bi-weekly period.

 

  ii. Invoices will be issued monthly for expenses detailed in Sections 9(d),
9(e) and 9(f) above. A final invoice for the previous monthly period will be
submitted to NationsHealth no later than the 15th day following the month of the
accrual of any expense incurred. Any expenses not reported within ninety
(90) days will be deemed waived by Aegis.

 

  iii. Terms for billing for all invoices will be net thirty (30) days.

Other than Payroll Expenses, Connectivity Expenses and any rent-related
Facilities Expenses, Aegis will obtain NationsHealth’s prior written approval
for any expenses for which Aegis seeks reimbursement from NationsHealth that
exceeds $25,000. Except for fees or expenses disputed in good faith by either
party, which Aegis and NationsHealth agree to promptly discuss and attempt in
good faith to resolve informally, any fees or expenses not paid within thirty
(30) days of when due will thereafter bear interest until paid at a rate equal
to the lesser of (i) one percent (1%) per month, or (ii) the highest rate
allowed by applicable law. If Aegis and NationsHealth cannot informally resolve
fees or expenses disputed in good faith within thirty (30) business days, Aegis
and NationsHealth agree to appoint a mediator reasonably acceptable to both
parties and attempt to resolve the dispute through mediation within ten
(10) additional business days. The decision of the mediator will not be binding
on the parties. Aegis and NationsHealth agree to evenly divide the costs of any
mediator selected by them. Unless otherwise agreed by the Aegis and
NationsHealth, upon resolution, fees and expenses that had been disputed in good
faith will be immediately due and payable and will thereafter bear interest
until paid according to this Section 9.

 

- 12 -



--------------------------------------------------------------------------------

  10. Confidentiality. In connection with the activities contemplated by this
Agreement, each party may have access to confidential or proprietary technical,
financial or business information of the other party (“Confidential
Information”). Each party will protect the confidentiality of the other party’s
Confidential Information. Aegis recognizes the extreme confidential nature of
some or all of the information it may receive, including confidentiality
requirements established by HIPAA. Except as required by law or as necessary to
perform under this Agreement, neither party will disclose the Confidential
Information of the other party or use such Confidential Information for the
benefit of itself or any third party, and such Confidential Information will be
used solely as required to perform this Agreement. Confidential Information will
not include information that (i) was in the public domain at or subsequent to
the time it was communicated to the receiving party by the disclosing party
through no fault of the recipient; (ii) was rightfully in receiving party’s
possession free of any obligation of confidence at or subsequent to the time it
was communicated to the receiving party by the disclosing party; (iii) was
developed by employees or agents of the receiving party independently of and
without reference to any information communicated to the receiving party by the
disclosing party; or (iv) was communicated by the disclosing party to an
unaffiliated third party free of any obligation of confidence. Other than as
prevented by applicable law, the receiving party may disclose the Confidential
Information of the other party as necessary to establish its rights under this
Agreement, in response to a valid court order, law, rule, regulation (including
any securities exchange regulation) or other governmental action provided that
(a) the disclosing party is notified in writing prior to disclosure of the
information and (b) the receiving party assists the disclosing party, at the
disclosing party’s expense, in any attempt by the other to limit or prevent the
disclosure of the Confidential Information.

 

  11. Aegis Non-Compete Covenants. Aegis will adhere and comply with the
following non-competition covenants (the “Aegis Non Compete Covenants”):

 

  (a)

As of the Effective Date, during the term of this Agreement, and for a period of
three (3) years following the termination of the Strategic Agreement or any
successor agreement thereto between NationsHealth and CIGNA, Aegis will not have
any contracts, agreements, relationship, joint ventures or other business
dealings with CIGNA, or any affiliate (as defined by federal securities laws) of
CIGNA, unless specifically agreed to in writing in advance by NationsHealth.
Notwithstanding the foregoing, if either (i) the Strategic Agreement is
terminated by CIGNA “For Cause” pursuant to Sections 6.05(a), (d), (e), (f) or
(g) only of the Strategic Agreement, as finally determined pursuant to Article
IX of the Strategic Agreement (assuming that the provisions of Article IX have
been invoked in an attempt to resolve a dispute with regard to the For Cause
termination) or (ii) NationsHealth or its affiliate USPG change their business
operations such that they cease to offer the services that they are obligated to
provide under the Strategic Agreement, then, if the conduct or action of Aegis
(in and of itself and not caused by NationsHealth) does not cause or contribute
in any way to such termination by CIGNA, Aegis will be relieved of its
obligations under the Aegis Non-Compete Covenant set forth in this Section 11(a)
if, and solely to the extent, the performance of those obligations would cause
any interference with or

 

- 13 -



--------------------------------------------------------------------------------

restriction of CIGNA’s ability to exercise of any of its rights or
NationsHealth’s ability to fulfill of any of its obligations under
Section 6.07(c) of the Strategic Agreement. Section 6.07(c) of the Strategic
Agreement, and subsections (a), (d), (e), (f) and (g) of Section 6.05 of the
Strategic Agreement to which Section 6.07(c) refers are attached hereto as
Exhibit G to this Agreement and incorporated herein.

 

  (b) As of the Effective Date, during the term of this Agreement, and for a
period of eighteen (18) months following the termination of this Agreement,
Aegis must not assist, provide, advise or otherwise engage in any business
relationship with any person or entity engaged in a healthcare related business,
including, but not limited to, providing any infrastructure solution, agent
training processes, licensure training, sales methods, business solution
architecture, right-to-purchase (co-managed) structuring, call flow or service
treatment or expanded usage of agents for defined complimentary product sales,
if the information or expertise developed by Aegis in connection with the
performance of the Services under this Agreement are used in connection with the
provision of services or advice to such other person or entity. Notwithstanding
the foregoing, and solely as it relates to CIGNA, if (i) either the Strategic
Agreement is terminated by CIGNA “For Cause” pursuant to Sections 6.05(a), (d),
(e), (f) or (g) only of the Strategic Agreement, as finally determined pursuant
to Article IX of the Strategic Agreement (assuming that the provisions of
Article IX have been invoked in an attempt to resolve a dispute with regard to
the For Cause termination) or (ii) NationsHealth or its affiliate USPG change
their business operations such that they cease to offer the services that they
are obligated to provide under the Strategic Agreement, then, if the conduct or
action of Aegis (in and of itself and not caused by NationsHealth) does not
cause or contribute in any way to such termination, Aegis shall be relieved of
its obligations under the Aegis Non-Compete Covenant set forth in this
Section 11(b) if, and solely to the extent, the performance of such obligations
would cause any interference with or restriction of CIGNA’s ability to exercise
of any of its rights or NationsHealth’s ability to fulfill of any of its
obligations under Section 6.07(c) of the Strategic Agreement. Section 6.07(c) of
the Strategic Agreement, and subsections (a), (d), (e), (f) and (g) of
Section 6.05 of the Strategic Agreement to which Section 6.07(c) refers are
attached hereto as Exhibit G to this Agreement and incorporated herein.

 

  (c) As of the Effective Date, during the term of this Agreement, and for a
period of eighteen (18) months following the termination of this Agreement,
Aegis must not, directly or indirectly, own or invest in (other than investments
in publicly-traded companies that do not exceed three percent (3%) of any class
of securities of any enterprise if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended) engage in, manage, operate,
finance, control or participate in the ownership, management, operation,
financing or control of, become a partner of, or joint venture participant in,
lend its name or assets to, or provide consultant or advisory services of any
other services to any business that is competitive with the NationsHealth
Medicare Part D Services in the United States.

 

- 14 -



--------------------------------------------------------------------------------

  (d) In support of its obligations under Sections 11(b) and 11(c) above, Aegis
covenants that it will use its commercially reasonable efforts to cause its
officers and affiliates (as defined under the federal securities laws) to enter
into side agreements with NationsHealth, in a form reasonably satisfactory to
NationsHealth, containing non-competition covenants substantially similar to the
Aegis Non-Compete Covenants.

 

  (e) In support of its obligations under Sections 11(b) and 11(c) above, Aegis
covenants that it will use its commercially reasonable efforts to cause its
(i) Managers; and (ii) unless otherwise approved by NationsHealth contractors
directly engaged by Aegis on NationsHealth matters (“Contractors”) to enter into
side agreements with NationsHealth, in a form reasonably satisfactory to
NationsHealth, containing non-competition covenants substantially similar to the
Non-Compete Covenant. If Aegis is unable to obtain the side agreements described
in this Section 11(e) from its Managers and Contractors, NationsHealth may in
writing request that Aegis remove such Managers or Contractors from providing
Services, and Aegis will promptly comply with such request.

 

  12. NationsHealth Non-Compete Covenants. As of the Effective Date, during the
term of this Agreement, and for a period of eighteen (18) months following the
termination of this Agreement, NationsHealth must not, directly or indirectly,
unless approved in writing in advance by Aegis (i) provide stand-alone call
center services to any person or entity that is a customer of Aegis during the
term of this Agreement; and (ii) implement or use any trade secrets or
proprietary processes unique to Aegis and disclosed by Aegis to NationsHealth
during the Term of this Agreement.

 

  13. Indemnities.

 

  (a) Aegis will be entitled to rely on and act in accordance with any
instructions or directions provided to Aegis by NationsHealth. NationsHealth
will defend, indemnify and hold harmless Aegis and its subsidiaries, successors
and assigns, and each of their officers, directors, agents, contractors,
subcontractors and employees (collectively, the “Aegis Indemnified Parties”),
from and against any and all claims, liabilities, damages, fines, penalties,
costs and expenses, including reasonable attorneys’ fees, arising out of or
resulting from (i) Aegis acting in accordance with written instructions or
directions from NationsHealth; or (ii) any infringement of a United States
patent, a trade secret, or any copyright, trademark, service mark, trade name or
similar proprietary rights conferred by statute, by common law, or by contract
alleged to have occurred as a result of rights conveyed or materials provided by
or on behalf of NationsHealth; provided, however, that such indemnification
obligation will not be triggered in the event that claims are asserted or
liability assessed against Aegis as a result of (x) the gross negligence or
willful misconduct of any of the Aegis Indemnified Parties;

 

- 15 -



--------------------------------------------------------------------------------

(y) conduct by any of the Aegis Indemnified Parties that violates any federal,
state or local statues, regulations or ordinances; and (z) any conduct by and of
the Aegis Indemnified Parties that fails to conform with the terms of this
Agreement.

 

  (b) Aegis will defend, indemnify and hold harmless NationsHealth and each of
its officers, subsidiaries, successors and assigns and each of their directors,
agents, contractors, subcontractors and employees (collectively, the
“NationsHealth Indemnified Parties”), from and against any and all claims,
liabilities, damages, fines, penalties, costs and expenses, including reasonable
attorneys’ fees, arising out of or resulting from the negligent acts or
intentional misconduct of Aegis, arising out of or in any way connected with the
Services, including, but not limited to, any claims of wrongful termination,
discrimination, harassment, workplace tort, breach of contract or for
compensation or benefits or both, unless such liability results from specific
instructions or directions by NationsHealth to Aegis that are in conformity with
the terms of this Agreement.

 

  (c) The party to be indemnified pursuant to this Section 13 will notify the
indemnifying party within ten (10) days after receiving notice of a claim.
Provided that the indemnifying party defends any such claim, the indemnifying
party will have control over the defense and settlement thereof, provided
however, settlement of any claim will require the consent of the indemnified
party unless the settlement includes an unconditional general release of the
indemnified party. The party to be indemnified will furnish, at the indemnifying
party’s reasonable request and expense, information and assistance necessary for
such defense.

 

  14. Termination.

 

  (a) NationsHealth will have the right to terminate this Agreement for
convenience (a “NationsHealth Termination for Convenience”), without cause or
reasons, upon seventy (70) days written notice to Aegis at any time (i) only
with respect to that portion of the Services provided in the New York Facility;
or (ii) only with respect to that portion of the Services provided in the Port
St. Lucie Facility; or (iii) with respect to this Agreement in its entirety. For
purposes of the preceding sentence, if NationsHealth exercises a NationsHealth
Termination for Convenience only with respect to the New York Facility or the
Port St. Lucie Facility, then this Agreement will continue in full force and
effect with respect to the Services that Aegis continues to provide. Under any
NationsHealth Termination for Convenience, NationsHealth will be responsible for
all costs associated with the termination of any Personnel relating to the WARN
Act and similar state employment laws that are required as a result of a
NationsHealth Termination for Convenience, provided, that Aegis complies with
all legal requirements applicable to such termination, including notices
required under the WARN Act, and such terminated Personnel, if any, are not
subsequently employed by Aegis or its affiliates (as defined under the federal
securities laws) for a period of at least 90 days after such termination.

 

- 16 -



--------------------------------------------------------------------------------

  (b) If NationsHealth materially breaches this Agreement (including a default
in payments to Aegis) and fails to cure such default within thirty (30) days
after receiving written notice specifying the default from Aegis, then Aegis may
terminate this Agreement as of the date set forth in such notice. For purposes
of the foregoing sentence, amounts disputed in good faith only become due upon
resolution of, and to the extent that, the dispute is resolved in favor of
payment. Notwithstanding any such termination by Aegis for nonpayment,
NationsHealth agrees that it will be liable to, and promptly pay, Aegis for any
and all unpaid fees and charges, including amounts disputed in good faith when
and to the extent the resolution of the dispute is in favor of payment.

 

  (c) If Aegis materially breaches this Agreement (other than for a failure to
meet and maintain the Service Standards) and fails to cure such default within
thirty (30) days after receiving written notice specifying the default from
NationsHealth, then NationsHealth may terminate this Agreement as of the date
specified in such notice; provided, that no breach will result from Aegis
following the instructions of NationsHealth under this Agreement (a
“NationsHealth Termination for Cause”). If Aegis fails to meet the Service
Standards, and provided such failure does not result from Aegis following the
instructions of NationsHealth under this Agreement a (“Deficiency”)
NationsHealth will provide Aegis with written notice setting forth the
Deficiency relating to the Service Standards. If the Deficiency is not cured
within five (5) days of such notice, NationsHealth will be permitted to reduce
the Management Fees by twenty-five percent (25%) for the period starting after
the fifth (5th) day from such notice until the Deficiency is cured or the
Agreement is terminated. If the Deficiency is not cured within thirty (30) days
after the date of the initial notice, NationsHealth will be permitted to declare
a NationsHealth Termination for Cause.

 

  (d) The rights acquired or obligations incurred by Aegis and NationsHealth
prior to any termination will not be affected. In the event of any termination
under this Section 14, Aegis will be entitled to receive Lease Payments accrued
and payable to it as of the date of termination. Aegis and NationsHealth will
not have any liability to each other for any costs, expenses or liabilities that
are incurred or accrue after the termination date. Aegis will comply with all
legal requirements applicable to any termination, including notices required
under the WARN Act. Upon expiration or any termination of this Agreement,
NationsHealth and Aegis will, within thirty (30) days, return to the other, or
destroy all copies of Confidential Information and will certify, in writing,
delivery or destruction of all such Confidential Information and copies thereof,
unless such party is required by law to maintain copies of any Confidential
Information for a longer period.

 

  15. Purchase Options. On or before the Prime Date, NationsHealth will have the
purchase options described in this Section 15. If Aegis has not received notice
from NationsHealth within 33 days before the Prime Date of NationsHealth’s
intention to exercise one or both of its purchase options on a particular date
before the Expiration Date, Aegis will send to NationsHealth, with copy to
counsel, a certified letter (the “Prime Notice”) informing

 

- 17 -



--------------------------------------------------------------------------------

NationsHealth that it has within 30 days following transmittal of the Prime
Notice to (i) notify Aegis of its intention to exercise one or both of its
purchase options; and (ii) the date of intended exercise, if any. Provided that
NationsHealth has not already exercised one or both of its purchase options
under this Section 15 and that a Prime Notice has been sent to NationsHealth by
Aegis, NationsHealth’s purchase options under this Section 15 will only vest
with respect to the purchase options that NationsHealth indicates it will
exercise in a written, timely and adequate response to the Prime Notice.

 

  (a) Subject to Section 7 (Consents) and this Section 15, NationsHealth has the
option, but not the obligation, at any time upon thirty (30) days written notice
to Aegis, to purchase or assume Aegis’s contractual rights and obligations in
all, but not less than all, of the non-employee Assets specific to the Services
at the New York Facility provided to NationsHealth, including the Capacity Fixed
Assets and the Capacity Intangible Assets associated with the New York Facility,
excluding, however, any contingent liability associated with any related real
property lease agreement or any contingent liability not relating to the
Services (such option, the “New York Purchase Option”) at the following price
(the “New York Purchase Price”):

 

  i. If the New York Purchase Option is exercised prior to the Expiration Date,
the New York Purchase Price will equal the sum of (i) the Book Value of the
Assets being purchased, plus (ii) the difference between $4,000,000 and one-half
of the Management Fees received by Aegis as of the date the New York Purchase
Option is exercised by NationsHealth.

 

  ii. If the New York Purchase Option is exercised upon or after the Expiration
Date, or after a breach of this Agreement by Aegis that remains uncured for
thirty (30) days, the New York Purchase Price will equal the Book Value of the
Assets being purchased.

 

  (b) Subject to Section 7 (Consents) and this Section 15, NationsHealth has the
option, but not the obligation, at any time upon thirty (30) days written notice
to Aegis, to purchase or assume Aegis’s contractual rights and obligations in
all, but not less than all, of the non-employee Assets specific to the Services
at the Port St. Lucie Facility provided to NationsHealth, including the Capacity
Fixed Assets and the Capacity Intangible Assets associated with the Port St.
Lucie Facility, excluding, however, any contingent liability associated with any
related real property lease agreement or any contingent liability not relating
to the Services (such option, the “Port St. Lucie Purchase Option”) at the
following price (the “Port St. Lucie Purchase Price”):

 

  i. If the Port St. Lucie Purchase Option is exercised prior to the Expiration
Date, the Port St. Lucie Purchase Price will equal the sum of (i) the Book Value
of the Assets being purchased, plus (ii) the difference between $4,000,000 and
one-half of the Management Fees received by Aegis as of the date the Port St.
Lucie Purchase Option is exercised by NationsHealth.

 

- 18 -



--------------------------------------------------------------------------------

  ii. If the Port St. Lucie Purchase Option is exercised upon or after the
Expiration Date, or after a breach of this Agreement by Aegis that remains
uncured for thirty (30) days, the Port St. Lucie Purchase Price will equal the
Book Value of the Assets being purchased.

Upon NationsHealth exercising either or both of the Purchase Options, and
subject to Section 7 (Consents), Aegis will execute and deliver to NationsHealth
one or more of a Bill of Sale or Assignment and Assumption Agreement or both,
the forms of which are attached hereto as Exhibits D and E, respectively.
Further, notwithstanding Section 30 (Non-Solicitation) below, NationsHealth must
offer employment to all of the Personnel associated with the New York Facility
or the Port St. Lucie Facility, as the case may be, upon the exercise of a
corresponding Purchase Option. The NationsHealth Purchase Options will not be
affected by a Termination for Convenience or a Termination for Cause elected by
Aegis so long as NationsHealth gives notice of the exercise of one or both of
the Purchase Options prior to the effective date of such termination.

 

  16. Reporting and Financial Covenants. Subject to Section 10 (Confidentiality)
and consistent with applicable securities laws, including but not limited to
Regulation FD, during the term of this Agreement, Aegis will provide to
NationsHealth, and NationsHealth will receive, a monthly balance sheet, a
monthly statement of operations and a monthly statement of cash flows within
thirty (30) days after the conclusion of the month being reported. All annual
financial statements furnished to NationsHealth under the terms of this
Section 16 will be audited statements. All other documents furnished to
NationsHealth under the terms of this Section 16, such as quarterly and monthly
financial statements, may be unaudited, provided however, if they exist as
audited financial documents, then they will be provided to NationsHealth in
their audited form.

 

  17. Notice of Bankruptcy. Each party will provide the other party at least ten
(10) days written notice prior to filing a petition for bankruptcy protection or
similar proceeding, including, but not limited to, a receivership, assignment
for the benefit of creditors or other reorganization proceeding (a “Bankruptcy
Proceeding”). Each party will also provide immediate notice to the other party
of any Bankruptcy Proceeding being commenced against the notifying party on an
involuntary basis. Aegis will take all reasonable actions required to permit
NationsHealth to exercise one or both of its Purchase Options in the event that
Aegis is contemplating or becomes a party to a Bankruptcy Proceeding.

 

  18. Aegis Retention of Liabilities. Notwithstanding NationsHealth’s
obligations to make the Lease Payments, and excluding NationsHealth’s rights
upon exercise of one or both of its Purchase Options, Aegis will retain all
liabilities relating to the Assets, including, but not limited to, claims and
causes of actions asserted by any of the Personnel. However, nothing in this
Section 18 will extinguish the parties’ respective indemnification obligations
set forth in Section 13 (Indemnities).

 

  19.

Cooperation. NationsHealth will cooperate with Aegis by furnishing any
information or performing any action reasonably requested by Aegis, which
information or action is

 

- 19 -



--------------------------------------------------------------------------------

necessary to the timely, and successful consummation of the transactions
contemplated by this Agreement, including, without limitation, providing Aegis
with NationsHealth’s Subscription Account Number, if any, with the National
Do-Not-Call registry and all other information reasonably requested by Aegis to
ensure compliance with applicable law.

 

  20. Binding Nature and Assignment. This Agreement will be binding on the
parties hereto and their respective successors and assigns, but neither party
may assign or subcontract this Agreement, in whole or in part, without the other
party’s prior written consent following the provision of written notice as set
forth in Section 22.

 

  21. Force Majeure. Except for NationsHealth’s payment obligation, each party
will be excused from performance hereunder for any period and to the extent that
it is prevented from performing any services pursuant hereto, in whole or in
part, as a result of an act of God, natural disaster, war, civil disturbance or
state of emergency and that it could not have prevented by reasonable
precautions.

 

  22. Notices. Notices provided for in this Agreement will be in writing and
will be delivered by hand, by overnight mail or by certified mail, return
receipt requested, to the parties at the following addresses, or such other
addresses either party may provide to the other party in writing, and will be
deemed delivered and received three (3) days after being sent:

If to Aegis Communications Group:

Aegis Communications Group, Inc.

8001 Bent Branch Drive

Irving, Texas 75063

Fax No.: (972) 868-0218

Attn: Chief Executive Officer

If to NationsHealth:

NationsHealth, Inc.

13650 N.W. 8th Street

Sunrise, Florida 33325

Attn: Chief Operating Officer

With a copy to:

McDermott, Will & Emery, LLP

201 S. Biscayne Blvd., 22nd Floor

Miami, Florida 33131

Attn: Ira J. Coleman, Esq.

 

- 20 -



--------------------------------------------------------------------------------

AND

CIGNA HealthCare, S-201

900 Cottage Grove Road

Hartford, CT 06152-2201

Attn: Rhonda M. Karlin, Esq.

 

  23. Severability. If any provision of this Agreement is invalid or
unenforceable, the Agreement will be construed as if such invalid or
unenforceable provision was not included and the remainder of the Agreement will
be enforced as written in a manner as close to the original intent of the
parties.

 

  24. Waiver. No provision of this Agreement will be deemed waived, amended or
modified by either party unless such waiver, amendment or modification is in
writing and signed by the party against whom enforcement of the waiver,
amendment or modification is sought. Any such amendment or modification will be
binding with or without tender of consideration. A waiver by either of Aegis or
NationsHealth of any of the covenants, conditions or agreements to be performed
by the other or any breach thereof will not be construed to be a waiver of any
other or succeeding breach or of any other covenant, condition or agreement
contained in this Agreement.

 

  25. Relationship of Parties. Aegis is performing pursuant to this Agreement
only as an independent contractor. Nothing set forth in this Agreement will be
construed to create the relationship of principal and agent, joint venture or
partnership between NationsHealth and Aegis.

 

  26. Survival. Expiration or termination of this Agreement for any reason will
not release either party from any liabilities or obligations set forth in this
Agreement that (a) Aegis and NationsHealth have expressly agreed will survive
any such expiration or termination, or (b) remain to be performed or by their
nature would be intended to be applicable following any such expiration or
termination.

 

  27. Entire Agreement. This Agreement, together with each schedule and exhibit
attached hereto or thereto, constitute the entire agreement between Aegis and
NationsHealth and supersedes any and all prior or contemporaneous oral and
written communications, understandings or agreements relating to the subject
matter hereof.

 

  28. Governing Law. This Agreement will be governed by and construed in
accordance with the laws, other than choice of law rules, of the State of
Florida.

 

  29. Ownership. Aegis’s ownership of, or contractual rights in, all systems,
software, documentation, utilities, tools, methodologies, specifications,
techniques and other materials, know-how, and hardware owned by Aegis or in the
possession of Aegis prior to the Effective Date of this Agreement and used and
developed by Aegis in connection with providing the Services, together with the
intellectual property rights therein, will remain with Aegis, unless expressly
sold or assigned by Aegis to NationsHealth as a result of NationsHealth’s
exercise of one or both of the Purchase Options.

 

- 21 -



--------------------------------------------------------------------------------

  30. Non-Solicitation. During the term of this Agreement and for one (1) year
after its conclusion, neither party will directly or indirectly, solicit the
hiring or retention of, recruit, employ or otherwise engage as an employee,
independent contractor or advisor, or attempt to solicit, recruit, employ or
otherwise engage as an employee, independent contractor or advisor any person
who is or was an employee or independent contractor of the other party at any
time during the preceding twelve (12) months, provided however if Aegis provides
an Aegis Non-Renewal Notice, NationsHealth will be permitted to employ any CSR
trained to provide the Services without restriction after the termination date,
regardless of whether NationsHealth exercises either of its Purchase Options.

 

  31. Injunction Relief. Aegis and NationsHealth agree that in the event of any
actual or threatened breach of the provisions of this Agreement, the
non-breaching party will be entitled (in addition to any and all other rights
and remedies at law or in equity for damages or otherwise, which rights and
remedies are and will be cumulative) to specific performance, a temporary
restraining order, or an injunction to prevent such breach or contemplated
breach, without the necessity of the posting of a bond.

 

  32. Right to Inspect and Audit. NationsHealth, CIGNA, and CMS will have the
right, directly or through their designated auditors, at all reasonable times to
inspect, audit, or otherwise evaluate the work performed or being performed by
Aegis, its supporting policies and procedures, including those related to data
security, disaster recovery and back-up, as well as all data supplied, in the
performance of this Agreement, including the calculation of the Lease Payments.
If any inspection or evaluation is made by NationsHealth, CIGNA or CMS on the
premises of Aegis, Aegis will provide at no additional charge all reasonable
facilities and assistance for the safety and convenience of the personnel
conducting the inspection or evaluation. The Secretary of Health and Human
Services, the Comptroller General of the U.S. Government Accountability Office,
or their designees will have the right during the term of this Agreement and for
a period of four (4) years after termination of this Agreement or the date of
the audit completion, whichever is later, to audit, evaluate, or inspect any
books, contracts, medical records, documents, papers, enrollee documentation,
and other records of Aegis, Aegis’s related entities, subcontractors, or
transferees that pertain to any aspect of the Services provided under this
Agreement, or as the Secretary may deem necessary to enforce the applicable
Medicare contract between CMS and CIGNA, and each party to this Agreement will
be responsible for its own labor and out of pocket expenses relating to that
audit. Aegis further represents, warrants, and covenants to NationsHealth and
CIGNA that, in connection with the performance of the Services hereunder, Aegis
will not hold enrollees liable for fees that are the responsibility of CIGNA.

 

  33. Authorization. This Agreement is effective only when signed by the Chief
Executive Officer of Aegis.

 

  34. CIGNA as Third Party Beneficiary. Notwithstanding any provision to the
contrary in this Agreement, CIGNA is a third party beneficiary to this
Agreement, and CIGNA will be entitled to enforce all provisions that are
intended for its benefit.

 

- 22 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused its authorized representative to
execute this Agreement as of the Effective Date.

 

AEGIS COMMUNICATIONS GROUP, INC. By:  

/s/ Kannan Ramasamy

Name:  

Kannan Ramasamy

Title:   Chief Executive Officer NATIONSHEALTH, INC. By:  

/s/ Glenn Parker

Name:  

Glenn Parker

Title:  

CEO



--------------------------------------------------------------------------------

Schedule 1

Leased Employees



--------------------------------------------------------------------------------

Schedule 2

Leased Fixed Assets

Port St. Lucie

Floor 1

144 CSR Workstations

15 Admin Workstations

Agent Workstation: Dell Optiplex G1

Agent Monitor: Dell D1028L

Agent Operating system: Windows NT

Agent Ram in MB: 128

Agent phones: Avaya 8410B

Admin Workstation: Dell GX100

Admin Monitor: Dell D1028L

Admin Ram in MB: 128

Admin phones: Avaya Callmaster IV

IE Version: 6.0

Floor 2

164 CSR Workstations

13 Admin Workstations

Agent Workstation: Dell Optiplex G1

Agent Monitor: Dell D1028L

Agent Operating system: Windows NT

Agent Ram in MB: 128

Agent phones: Avaya Callmaster IV

Admin Workstation: Dell GX100

Admin Monitor: Dell M781p

Admin Ram in MB: 128

Admin phones: Avaya Callmaster IV

IE Version: 6.0

1 Avaya G3r PBX

20 Servers

New York City

10th floor

128 CSR Workstations

3 Admin Pods

Agent Workstations: Dell GX100

Agent Monitor: Dell M990/M991

Agent Operation System: NT 4

Agent Phones: Avaya Callmaster V

 

S2 - 1



--------------------------------------------------------------------------------

Admin Workstations: Dell GX100

Admin Monitors: Dell M990

Admin Operation System: Windows 2000

Admin Phones: Avaya 64080+

IE Version: IE6

11th floor

72 CSR Workstations

2 Admin Pods

Agent Workstations: Dell GX100

Agent Monitor: Dell M990M991

Agent Operation System: NT 4

Agent Phones: Avaya Callmaster V

Admin Workstations: Dell GX100

Admin Monitors: Dell M990

Admin Operation System: Windows 2000

Admin Phones: Avaya 64080+

IE Version: IE6

10th Floor

 

1 AVAYA G3R

5 DELL 350 SERVERS

1 DELL 2300 SERVER

2 CISCO 3640

1 HP PROCURVE 2524

2 HP PROCURVE 4108

2 SUN MICROSYSTEMS ENTERPRISE SERVER 3500 WITH MONITOR

1 STARTECH 16 PORT KEYBOARD/MOUSE BOX

11th Floor

 

1 AVAYA G3R

1 DELL 350 SERVERS

0 DELL 2300 SERVER

1 CISCO 3640

0 HP PROCURVE 2524

2 HP PROCURVE 4108

0 SUN MICROSYSTEMS ENTERPRISE SERVER 3500 WITH MONITOR

1 STARTECH 16 PORT KEYBOARD/MOUSE BOX

 

S2 - 2



--------------------------------------------------------------------------------

Schedule 3

Leased Intangible Assets

Port St. Lucie

Witness 5.20.3.54

Agent Workstations: NT workstation

Admin Workstations: Windows 2000

New York City



--------------------------------------------------------------------------------

Schedule 4

Leased Premises

Port St. Lucie Facility

10011 South U.S. Highway 1

Port St. Lucie, FL 34952

Approx. 42,000 sq. ft.

13 Admin offices

1 Conference Room

3 Training rooms

New York City Facility

80 Broad Street

New York, NY 10004

Approx. 20,000 sq. ft.

10th Floor

2 executive Offices

25 Seat Training room

Break Room

11th floor

25 Seat Training room

Break Room

Conference Room

Computer Room

IT/UPS Room



--------------------------------------------------------------------------------

EXHIBIT A

SERVICE STANDARDS

Aegis will establish and maintain throughout the term of this Agreement the
following systems and infrastructure and service standards in the performance of
its obligations under this Agreement:

I. SYSTEMS AND INFRASTRUCTURE.

 

  (a) General Description of Telephone Services:

(1) To provide telephone inbound and outbound inquiry and enrollment support
services (the “Services”) to Customers (to include a Customer’s representative)
via Routed Calls and Outbound Calls. Initially the Services will be provided
Monday through Friday from 8:00 AM – 11:00 PM local time for those time zones
where the CIGNA Medicare Part D Prescription Drug Plan is offered, including the
continental United States, Hawaii, and Alaska, unless Aegis and NationsHealth
agree otherwise. Services may need to be provided on Saturdays, but will not be
provided on Sunday. NationsHealth reserves the right to modify the foregoing
hours of operation, provided however, prior to any material change to the hours
of operation, NationsHealth will provide Aegis with two (2) weeks prior written
notice. Notwithstanding such notice requirement, Aegis will take all reasonable
steps to implement any requested change to the hours of operations.

(2) Call Volumes.

 

  •   Demand Forecasting. Promptly following the Effective Date, NationsHealth
will provide Aegis a written, rolling forecast of the Expected Number of Calls
NationsHealth will send to Aegis in a subsequent three-Month period, with
adjustments made every subsequent Month (a “Rolling Forecast”). The initial
Rolling Forecast will be made as of the Agreement date. Aegis and NationsHealth
agree to keep Rolling Forecasts confidential.

 

  •   Capacity Forecasting. Simultaneously upon receipt of the first Rolling
Forecast, Aegis will provide NationsHealth with a written, rolling forecast of
the maximum capacity for each of its facilities performing Services for
NationsHealth in a subsequent three-Month period, with adjustments made every
subsequent Month (a “Capacity Forecast”). NationsHealth will use the Capacity
Forecast to help plan volume allocations. Aegis and NationsHealth agree to keep
Capacity Forecasts confidential.

 

  •   Routed Calls. NationsHealth will distribute Calls to Aegis using an
agreed-upon technology platform. Aegis will accept all calls offered it by
NationsHealth during the hours of operation.



--------------------------------------------------------------------------------

  (b) Systems Services; Support Requirements:

(1) with the support and resources provided by or otherwise arranged through
NationsHealth, to track and monitor inbound and outbound member calls and to
collect and report statistics on response times and accuracy and call
abandonment rates.

(2) to monitor and audit each area of service to determine compliance with
quality, service levels, and accuracy standards agreed-upon by Aegis and
NationsHealth.

(3) NationsHealth will provide or cause to have provided data connectivity and
access to all necessary applications in order to provide the Services.

(3) Aegis will provide NationsHealth with the appropriate allocation of DID
numbers in order to receive Routed Calls provided to the Aegis facilities in New
York, New York and Port St. Lucie, Florida.

(4) Equipment and Software. Aegis will provide a sufficient number of computers
with associated application software (and maintenance parts for those computers)
as required to provide the Services. In the event that NationsHealth’s system
requirements require Aegis to expand its platform beyond a standard workstation,
Aegis and NationsHealth agrees to develop a plan for such expansion including
associated costs to NationsHealth, setting forth assets similar to those set
forth on Schedules 2 and 3, as well as any and all other assets necessary to
facilitate such expansion.

 

  (c) Data Management and Reporting Processes:

(1) to enable NationsHealth to fulfill its reporting obligations to CIGNA under
the Strategic Agreement with respect to call center measures and statistics.

(2) to provide information to NationsHealth to enable NationsHealth to manage
and monitor the services and systems described in this Exhibit A. Aegis will
furnish NationsHealth the information necessary for NationsHealth to create
management reports consistent with the format, content and timing of management
reports that NationsHealth is obligated to furnish under the Strategic Agreement
or as otherwise agreed upon between NationsHealth and CIGNA.

 

  (d) Compliance with Service Level Standards:

to meet the service level standards (also referred to herein as “service level
agreement,” or “SLA”)agreed upon or to be agreed upon by CIGNA and NationsHealth
pursuant to the Strategic Agreement, which standards will set forth timeliness,
accuracy and quality standards in addition to, or in excess of, the standards
that are set forth in CMS instructions and guidelines.



--------------------------------------------------------------------------------

  (e) Compliance with a Disaster Recovery and Business Continuation Plan:

to ensure business continuity through adherence to the disaster recover and
business continuation plan established or to be established by CIGNA and
NationsHealth pursuant to the Strategic Agreement.

II. CUSTOMER COMMUNICATIONS

 

  (a) In accordance with applicable CMS requirements set forth at 42 C.F.R. §
423.50, the CMS Marketing Guidelines applicable to the Medicare Part D
Prescription Drug Plan, and the CMS Marketing Guidelines applicable to the
Medicare Part D Prescription Drug Plan, Aegis will, annually and at the time of
enrollment, provide Customers (which term, when used in this Exhibit A will
include Customers’ representatives, as the context warrants) information on the
following features of the CIGNA Medicare Part D Prescription Drug Plan:

 

  •   Enrollment procedures;

 

  •   Customer Procedural Rights;

 

  •   Potential for contract termination;

 

  •   Prescription Drug Plan benefits for standard Part D benefits;

 

  •   Types of pharmacies in the pharmacy Network;

 

  •   Out-of-network pharmacy access;

 

  •   Premiums;

 

  •   Service Area;

 

  •   Current CIGNA Medicare Part D Prescription Drug Plan formularies;

 

  •   60-days notice to potential and current Customers of the removal or change
in the placement of any drug on the formulary;

 

  •   Information about quality and performance indicators;

 

  •   Information about utilization management procedures;

 

  •   Information about the frequency of Customer grievances and appeals; and

 

  •   Information on CIGNA’s financial condition.

 

  (b) Aegis will maintain a toll-free customer service call center that is open
during usual business hours and provides customer telephone service for
potential and current Customers in compliance with standard business practices.
NationsHealth will pay the expenses of the toll free telephone numbers. Aegis
agrees to operate the call center in accordance with the following:

(1) The call center will operate Monday through Friday from no less than 8:00 AM
– 11:00 PM local time for those time zones where the CIGNA Medicare Part D
Prescription Drug Plan is offered, including the continental United States,
Hawaii, and Alaska, unless Aegis and NationsHealth agree otherwise;



--------------------------------------------------------------------------------

(2) Eighty percent of all incoming Customer calls will be answered within 30
seconds;

(3) The abandonment rate of all incoming Customer calls will not exceed 5
percent;

(4) The call blockage (i.e. busy signals) rate will be set forth in the SLA;

(5) The call center will provide thorough information about the CIGNA Medicare
Part D Prescription Drug Plan’s benefit plans, including co-payments,
deductibles, and network pharmacies;

(6) The call center will incorporate procedures for handling Customer
complaints;

(7) Unless NationsHealth otherwise provides or arranges for non-English speaking
services, the call center will provide service to non-English speaking and
hearing impaired Customers to be agreed upon by Aegis and NationsHealth;

(8) The call center will provide the information described in paragraph II(a)
above. NationsHealth will provide the information within its, or its designee’s,
possession to Aegis or provide the requisite tools to enable Aegis’s access to
such information.

(9) The call center will refer appeals and coverage determination issues,
provider inquiries, and potential fraud and abuse matters to CIGNA.

 

  (c) Additional Obligations of Aegis related to Customer Communications.

(1) Aegis will require its employees, agents, and representatives engaged in
marketing the CIGNA Medicare Part D Prescription Drug Plan to receive training
in CMS’s Medicare marketing and enrollment instructions and guidelines before
they are permitted to talk with prospective Customers. Each such employee,
agent, and representative will sign a form acknowledging that he or she has
received such training. CIGNA, acting directly or through NationsHealth, will
have a reasonable period of time within which to review, and comment on, any
training materials. Aegis will comply with all the requirements and instructions
provided by NationsHealth, which will be acting on behalf of CIGNA in providing
such requirements and instructions, with regard to the content of Aegis’s
communications with Customers. Aegis will comply with all applicable laws and
regulations in the performance of the Services, including instructions and
guidelines of CMS and



--------------------------------------------------------------------------------

Medicare Services. Aegis will train its CSRs using NationsHealth’s training
curriculum, which will have been approved by CIGNA, and will include, but not be
limited to, HIPAA training.

(2) Aegis, through the support and resources provided by or otherwise arranged
through NationsHealth, will assist in reporting to CIGNA the number of calls
answered in 30 seconds or less, average call handle time, minimum and maximum
handle times, and related statistics. The form, content and frequency of such
reports will be agreed to by Aegis and NationsHealth. It is currently
anticipated that NationsHealth will use an outside vendor to monitor and provide
this information to CIGNA on Aegis’s behalf.

(3) Aegis, through the support and resources provided by or otherwise arranged
through NationsHealth, will monitor and/or record for later review no less than
three calls per month for each Aegis call center representative. It is currently
anticipated that NationsHealth will use an outside vendor to monitor and provide
this information on Aegis’s behalf. Aegis and NationsHealth will agree upon
standards against which the quality and accuracy of such monitored or
review/call will be assessed. Aegis, in connection with NationsHealth, will
report the results of its call center monitoring and review on a quarterly
basis, together with any corrective actions taken with respect to call center
personnel who fail to meet the acceptable quality levels agreed upon by Aegis
and NationsHealth.

(4) Aegis, through the support and resources provided by or otherwise arranged
through NationsHealth, will report to CIGNA the average hold times for calls,
call abandonment rates, and related statistics. It is currently anticipated that
NationsHealth will use an outside vendor to monitor and provide this information
on Aegis’s behalf. The form, content and frequency of such reports will be
agreed to by Aegis and NationsHealth.

(5) Aegis, through the support and resources provided by or otherwise arranged
through NationsHealth, will provide call center statistics as specified in CMS’s
Final Medicare Part D Reporting Requirements in sufficient time for CIGNA to
provide them to CMS at the times set forth in Section VIII thereof. It is
currently anticipated that NationsHealth will use an outside vendor to monitor
and provide this information on Aegis’s behalf.

(6) Aegis will maintain records and provide support for any CMS or HHS OIG
audits of marketing and call center operations.

(7) If Aegis and NationsHealth agree that Aegis will respond to questions by
Customers or their representatives about premium billing and collection, Aegis
will respond to such questions in accordance with protocols, policies and
procedures agreed upon by CIGNA and NationsHealth pursuant to the Strategic
Agreement.

 

  (d) Enrollment Communications



--------------------------------------------------------------------------------

(1) Aegis will administer the enrollment process agreed upon by CIGNA and
NationsHealth pursuant to the Strategic Agreement that satisfies CMS guidelines
and that includes:

 

  •   communicating with beneficiaries who are applying for enrollment in the
CIGNA Medicare Part D Prescription Drug Plan within timeframes specified by CMS
or otherwise agreed upon by NationsHealth and Aegis;

 

  •   initiating appropriate follow up with beneficiaries who have incomplete
enrollment applications within 7 calendar days of receipt of such applications
or such period specified in the SLA; and

 

  •   making enrollments effective according to the effective date policy
associated with the enrollment period in which the enrollment is received.

(2) Aegis will notify each Customer prior to or at the time of enrollment, of
expected uses and disclosures of the Customer’s protected health information,
and the Customer’s rights and CIGNA’s duties with respect to such information.

(3) If the Aegis and NationsHealth agree that Aegis will make “welcome calls,”
Aegis will make a “welcome” call within such time and using such script as
agreed upon by CIGNA and NationsHealth pursuant to the Strategic Agreement.

(4) Aegis will perform the foregoing functions in accordance with the timeliness
and accuracy standards set forth in the SLA.

(e) Inquiry and Grievance Communications. Aegis will be responsible for
communications from Customers as set forth in this Section II(e) of Exhibit A.
Aegis will administer the CIGNA Medicare Part D Prescription Drug Plan Customer
inquiries and grievance procedures in accordance with CMS requirements set forth
at 42 C.F.R. § 423.564 and any other guidelines established by CMS. For purposes
of this Section II(e) of Exhibit A, a “grievance” is any complaint or dispute,
other than one that involves a coverage determination, expressing
dissatisfaction with any aspect of CIGNA’s or any of its subcontractors’ and
providers’ operations, activities, or behavior, regardless of whether remedial
action is requested. The grievance procedure is separate and distinct from the
appeal procedure. The appeal procedure will be the sole responsibility of CIGNA.
An “inquiry” is any communication from a Customer that is not a grievance or an
appeal. A “Customer” includes a Customer’s representative. All communications
from providers will be directed to CIGNA. Aegis will be responsible for
communications from Customers as follows:

 

  (1) General Requirements

 

  •   Aegis will enable its CSRs to accurately distinguish and classify Customer
inquiries, grievances (including types of grievances), and appeals in accordance
with the protocols and definitions established or to be established by CIGNA and
NationsHealth pursuant to the Strategic Agreement.



--------------------------------------------------------------------------------

  •   Aegis will maintain an accuracy rate as determined in the SLA in its
identification and classification of inquiries, grievances, and appeals.

 

  •   Aegis will refer all communications from providers to CIGNA and all
Customer communications about mail order prescriptions covered under Part D to
CIGNA.

 

  (2) Customer Telephonic Inquiries

 

  •   Aegis will handle all telephonic inquiries by Customers or Customer
representatives in a timely, courteous, professional, and culturally competent
manner.

 

  •   The service levels for timeliness and accuracy in responding to such
inquiries will be the same as set forth in Section I (d)(1) of this Exhibit A.

 

  •   Aegis will maintain and report data on telephonic inquiries in the formats
and at the times set forth in Section VIII of CMS’s Final Medicare Part D
Reporting Requirements. Aegis will maintain sufficient records to support the
accuracy of such reported data in the event of an audit by CMS or the HHS OIG.

 

  (3) Grievances

 

  •   Aegis will track and address Customers’ grievances in accordance with the
process agreed upon or to be agreed upon by CIGNA and NationsHealth pursuant to
the Strategic Agreement, which, in turn, will be consistent with the timelines,
policies and procedures as well as definitions and protocols for identifying the
different types of grievances identified in 42 CFR § 423.564 and Section V of
the Final Medicare Part D Reporting Requirements.

 

  •   Aegis will train its staff and any permitted subcontractors involved in
the grievance procedure on such policies and procedures in accordance with 42
C.F.R. § 423.564.

 

  •   Aegis will accept grievances from Customers by telephone and in writing
(including facsimile and in whatever other form CMS requires CIGNA to accept
grievances), and reject any that are untimely under 42 CFR § 423.524(d)(2).

 

  •   Fraud and Abuse grievances, as defined in Section V of the Final Medicare
Part D Reporting Requirements, will be referred to CIGNA for disposition.



--------------------------------------------------------------------------------

  •   Aegis will notify the Customer of the grievance decision as expeditiously
as the case requires, based on the Customer’s health status, but no later than
30 days after the date Aegis receives the oral grievance; provided, that Aegis
may extend the 30-day timeframe by up to 14 days if the Customer requests the
extension or if Aegis justifies a need for additional information and documents
how the delay is in the interest of the Customer. When Aegis extends the
deadline, it will immediately notify the Customer in writing of the reason(s)
for the delay.

 

  •   Aegis will inform the Customer of the disposition of the grievance in
accordance with the following procedure: Grievances submitted orally may be
responded to either orally or in writing, unless the Customer requests a written
response.

 

  •   Aegis will respond to a Customer’s grievance within 24 hours if the
complaint involves a refusal by CIGNA to grant a Customer’s request for an
expedited coverage determination under 42 C.F.R. § 423.570 or an expedited
redetermination under 42 C.F.R. § 423.584, and the Customer has not yet
purchased or received the drug that is in dispute.

 

  •   Aegis will maintain, and provide upon request by CIGNA or CMS, access to
records on all grievances received both orally and in writing, that includes:

 

  •   Date of receipt of the grievance;

 

  •   Mode of receipt of grievance (i.e. fax, telephone, letter, etc.);

 

  •   Person or entity that filed the grievance;

 

  •   Subject of the grievance;

 

  •   Final disposition of the grievance;

 

  •   Date the Customer was notified of the disposition.

 

  •   Aegis will maintain and report data or grievances required in Section V of
the Final Medicare Part D Reporting Requirements in the formats and at the times
specified therein. Aegis will maintain sufficient records to support the
accuracy of such data in the event of an audit by CMS or the HHS Office of
Inspector General.

 

  (4) Appeals

 

  •   Aegis will transmit to CIGNA, as expeditiously as possible, any appeals
received by Aegis.



--------------------------------------------------------------------------------

EXHIBIT B

DATA

(1) Ownership of CIGNA Data. All CIGNA Data is, or will be, and will remain the
property of CIGNA and will be deemed CIGNA Confidential Information. Other than
as necessary for Aegis’s performance under this Agreement, without CIGNA’s
approval (in its sole discretion), the CIGNA Data will not be (a) used by Aegis,
(b) disclosed, sold, assigned, leased or otherwise provided to third parties by
Aegis or to other third parties or (c) commercially exploited by or on behalf of
Aegis. Aegis will not possess or assert liens or other rights in or to CIGNA
Data. To the extent applicable, Aegis hereby irrevocably and perpetually
assigns, transfers and conveys to CIGNA without further consideration all of its
right, title and interest in and to the CIGNA Data. Upon request by CIGNA, and
at CIGNA’s expense, Aegis will execute and deliver any financing statements or
other documents that may be necessary or desirable under any Law to preserve, or
enable CIGNA to enforce, its rights hereunder with respect to the CIGNA Data.

 

  (a) Return of Data. Upon request by CIGNA (or by NationsHealth acting on
behalf and at the direction of CIGNA) at any time during the term of this
Agreement and upon expiration or termination of this Agreement, Aegis will
(a) promptly return to CIGNA, in the format and on the media requested by CIGNA,
all or any part of the CIGNA Data and (b) erase or destroy all or any part of
the CIGNA Data in Aegis’s possession, in each case to the extent so requested by
CIGNA. Any archival tapes containing CIGNA Data will be used by Aegis solely for
back-up purposes.

 

  (b) Data Safeguards. Aegis will establish and maintain safeguards against the
destruction, loss, or alteration of CIGNA Data in the possession of Aegis.

(2) Intellectual Property. During the term of this Agreement, Aegis will assist
CIGNA or its designee, at CIGNA’s expense, in every reasonable way to secure all
of CIGNA’s worldwide rights, title and interest in CIGNA Intellectual Property
in any and all countries, including the disclosure to CIGNA of all pertinent
information and data with respect thereto, the execution of all applications,
registrations, filings, specifications, oaths, assignments, confirmation of
assignments and all other instruments which CIGNA may deem reasonably necessary
or appropriate in order to apply for and obtain such rights, title and interest
and in order to assign and convey to CIGNA, its successors, assigns and nominees
the sole and exclusive rights, title and interests in and to CIGNA Intellectual
Property. Aegis further agrees that its obligation to execute or cause to be
executed any such instrument or papers will continue after the expiration or
termination of this Agreement. If testimony or information relative to any of
said matters or related to any interference or litigation is requested by CIGNA
(or by NationsHealth acting on behalf and at the direction of CIGNA) either
during the term of this Agreement or following its expiration or termination,
Aegis agrees to give all information and testimony and do all things reasonably
requested by CIGNA (or by NationsHealth acting on behalf and at the direction of
CIGNA) and at CIGNA’s expense. If CIGNA is unable because of Aegis’s refusal or
dissolution to secure a signature by or on behalf of Aegis to apply for or to
pursue any application, registration, filing or other instrument for any United
States or foreign intellectual



--------------------------------------------------------------------------------

property rights covering the CIGNA Intellectual Property, then Aegis hereby
irrevocably designates and appoints CIGNA and its duly authorized officers and
agents as Aegis’s agent and attorney in fact, to act for and on Aegis’s behalf
and stead to execute and file any such application, registration, filing or
other instrument, and to do all other lawfully permitted acts to further the
prosecution and issuance of such intellectual property rights, with the same
legal force and effect as if executed by Aegis.



--------------------------------------------------------------------------------

EXHIBIT C

DISASTER RECOVERY

(1) Continued Provision of Services.

(a) Business Continuation. Aegis and NationsHealth will (i) within 30 days after
the Effective Date, develop a detailed disaster recovery and business
continuation plan, including resource and infrastructure requirements that will
enable Aegis to provide the Services in accordance with this Agreement,
(ii) during the term of this Agreement, implement and comply with the disaster
recovery and business continuation services described in this Exhibit C and the
plans developed pursuant to sub-section (a)(i) above, and (iii) test and
successfully verify to NationsHealth that the disaster recovery and business
continuation plan is fully operational and capable of restoring operations so
that Aegis is providing the Services as contemplated in this Agreement. Upon the
discovery by Aegis of a disaster or business interruption, Aegis will promptly
provide NationsHealth with a notice of a disaster or business interruption or
otherwise affecting the provision or receipt of the Services.

(b) Implementation of Plan and Restoration of Services. In the event of a
disaster or business interruption (including a Force Majeure event, as defined
in this Agreement), Aegis will implement or cause to be implemented the disaster
recovery and business continuation plan. In the event Aegis does not implement,
or cause to be implemented, the disaster recovery and business continuation plan
and restore the Services in accordance with such plan as set forth in this
Exhibit, NationsHealth may terminate this Agreement in whole or in part, for
cause upon notice to Aegis without regard to any cure period and may pursue any
and all available rights and remedies. In the event of a disaster, Aegis will
not increase its charges under this Agreement or charge NationsHealth usage fees
in addition to the fees to be paid under this Agreement. The occurrence of a
Force Majeure event does not excuse, limit or otherwise affect Aegis’s
obligation to provide either normal recovery procedures or any other disaster
recovery services, except to the extent that such procedures or services are
directly affected by such Force Majeure event.

(c) Alternate Source. If and for so long as any Force Majeure event prevents, or
substantially hinders or delays, the performance of any critical Service for
longer than the recovery period specified in the applicable disaster recovery
and business continuation plan, NationsHealth may procure part or all of the
Services from an alternate source (after consultation with Aegis) in which case
NationsHealth will have no obligation to compensate Aegis for the Services for
time period that the Services, or part of them, are procured from an alternate
source.



--------------------------------------------------------------------------------

EXHIBIT D

BILL OF SALE

THIS BILL OF SALE, dated as of                      (the “Effective Date”), is
being executed and delivered by Aegis Communications Group, Inc, having its
principal place of business at 8001 Bent Branch Drive, Irving, Texas 75063
(“Seller”), to NationsHealth, Inc., having its principal place of business at
13650 N.W. 8th Street, Sunrise, Florida 33325 (“Purchaser”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller hereby agrees as follows:

 

1. Seller hereby transfers, conveys, assigns and delivers to Purchaser, all of
its right, title and interest in and to all of the assets set forth on the
attached Schedules (the “Assets”).

 

2. Seller, for itself and its successors and assigns, hereby covenants with
Purchaser, its successors and assigns, that Seller has good right and lawful
authority to sell and transfer the Assets to Purchaser.

 

3. The Assets are being transferred to Purchaser without reservation,
qualification, limitation or encumbrance, and Seller agrees to defend the sale
of the Assets made hereby to Purchaser against all persons lawfully claiming the
whole or part thereof.

 

4. Seller hereby covenants and agrees to execute and deliver to Purchaser such
instruments of sale, transfer, conveyance, assignment and delivery, and such
consents, assurances, and other instruments as may be requested by Purchaser or
its counsel in order to vest in Purchaser all right, title and interest of
Seller in and to the Assets and otherwise in order to carry out the purpose and
intent of this Bill of Sale.

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed and
delivered as of this      day of                     .

 

SELLER:   PURCHASER: AEGIS COMMUNICATIONS GROUP, INC.   NATIONSHEALTH, INC. By:
 

 

  By:  

 

Name:  

 

  Name:  

 

Title:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment”), is made as of the     
day of September, 2005 by and among Aegis Communications Group, Inc, having its
principal place of business at 8001 Bent Branch Drive, Irving, Texas 75063
(“Assignor”), and NationsHealth, Inc., having its principal place of business at
13650 N.W. 8th Street, Sunrise, Florida 33325 (“Assignee”).

NOW THEREFORE, for good and valuable in consideration of the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. Assignment of Agreements. Assignor hereby assigns and transfers to Assignee
all of Assignor’s right, title and interest in and to the agreements set forth
on the Schedule attached hereto (the “Agreements”).

 

2. Representations and Warranties of Assignors. Assignor represents and warrants
that as of the date hereof: (i) the Agreements are in full force and effect;
(ii) all amounts required to be paid as of the date hereof under the Agreements
have been paid; and (iii) Assignor is not in default under the Agreements.

 

3. Assumption of Agreements. Assignee hereby assumes all duties, obligations,
and responsibilities of the Assignor under the Agreements which accrue
commencing as of the date hereof; provided, however, Assignee expressly does not
assume any duties, obligations and/or responsibilities of the Assignor under the
Agreements which accrued prior to the date hereof. Furthermore, Assignee agrees
to perform, observe, and discharge all of the Assignor’s covenants and
conditions under the Agreements which accrue commencing as of the date hereof.

 

4. Miscellaneous. Except as modified by this Assignment, the terms, covenants,
conditions and provisions of the Agreements will remain unmodified and in full
force and effect. Captions and paragraph headings contained in this Assignment
are for convenience and reference only and in no way define, describe, extend or
limit the scope or intent of this Assignment or any provision hereof. This
Assignment and all transactions contemplated by this Assignment will be governed
by and construed and enforced in accordance with the laws of the State of
Florida. This Assignment may be executed in any number of counterparts, any one
and all of which will constitute the contract of the parties and each of which
will be deemed an original.

[SIGNATURES APPEAR ON NEXT PAGE]

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Assignment as of
the day and year first above written.

 

ASSIGNOR:     ASSIGNEE: AEGIS COMMUNICATIONS GROUP, INC.     NATIONSHEALTH, INC.
By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT F

CONSENT TO ASSIGNMENT OF LEASE AGREEMENT (OR OTHER AGREEMENT)

The undersigned, as Licensor (or Lessor), does hereby consent to the Assignment
of the agreement attached hereto as Exhibit “A” (the “Agreement”). The aforesaid
Agreement is in full force and effect. All amounts required to be paid under
said Agreement have been duly and timely paid as of the date hereof. In
consideration of the assumption by Assignee of the covenants, agreements and
obligations by the “licensee/lessee” to be paid, performed and kept under the
Agreement, Licensor hereby releases and discharge Assignor from any and all
obligation and liability under the Agreement, and agrees to look solely to
Assignee for the payment of the rentals and other sums, and for the performance
and keeping of all the covenants, agreements and conditions, to be paid,
performed or kept by the “licensor/lessee” under the Agreement, but only from
and after the date hereof.

IN WITNESS WHEREOF, Licensor has caused this Consent to be executed as of
            .

 

    LICENSOR:    

                                             , a
                                         

Witnesses:

     

 

   

Print Name:

 

 

 

By:

 

 

   

Print Name:

 

 

   

Title:

 

 

 

   

Print Name:

 

 

   



--------------------------------------------------------------------------------

EXHIBIT G

Pursuant to Section 11 of this Agreement, this Exhibit G sets forth
Section 6.07(c) of the Strategic Agreement and subsections (a), (d), (e),
(f) and (g) of Section 6.05 to which 6.07(c) of the Strategic Agreement refers:

“SECTION 6.07(c):

Option to Acquire Servicing Assets. In the event of a termination of this
Agreement by CIGNA For Cause pursuant to subsections (a), (d), (e), (f) and
(g) of Section 6.05, above, or in the event that USPG and NationsHealth change
their business operations such that they no longer offer the Services, then
CIGNA shall have the option to acquire, which option must be exercised within
thirty (30) days of the final date on which USPG renders Services pursuant to
this Agreement, the assets required to deliver all or part of the Services
described in Exhibits 1.02, 1.03, 1.04, 1.05, and 1.06 . CIGNA shall have the
option to acquire such physical assets from USPG and/or NationsHealth at their
fair market value. NationsHealth may decline to sell such physical assets to
CIGNA, in which instance CIGNA may acquire similar assets from third party
vendors. NationsHealth and/or USPG will provide know how, expertise, and
personnel resources to assist CIGNA, without cost to CIGNA, in replicating the
functionality of such assets. Prior to the effective date of such termination,
CIGNA may notify USPG or NationsHealth of CIGNA’s intent to exercise such option
so that the transfer of such assets will occur simultaneously with the
termination. Further, in the event of such termination, CIGNA shall have the
option to acquire from USPG and/or NationsHealth, without cost to CIGNA, the
intangible assets required to deliver all or part of the Services, including
system specifications and configurations, software code, training and policy
manuals, marketing plans and other information used by USPG or NationsHealth in
the performance of the Services described in the foregoing exhibits through a
grant by USPG and/or NationsHealth to CIGNA of a royalty-free perpetual license
for such intangible assets to the extent of the authority of USPG and/or
NationsHealth to grant such a license.”

“SECTION 6.05 For Cause. “For Cause” termination shall mean the following:

(a) As to a nonbreaching Party, the other Party’s breach of any of the terms and
conditions of this Agreement that causes a Material Adverse Effect on the
non-breaching Party, and remains uncured following written notice and a
reasonable opportunity to cure, which shall not be less than ninety (90) days
from the date of written notice of such breach.

(d) As to a nonbreaching Party, if a default occurs on a payment required to be
made by the breaching Party relating to the PDP.

(e) As to a nonbreaching Party, if a Party is adjudicated to have committed
fraud in a civil proceeding or otherwise settles a civil fraud action involving
the United States for a material amount, or a criminal action is filed by a
governmental agency against a Party arising out of, or relating to, the PDP, or
a Party is excluded or debarred from participation in any federal or state
health care program pursuant to 42 U.S.C. § 1320a-7.

 

4



--------------------------------------------------------------------------------

(f) As to a nonbreaching Party, if a Party: (i) is unable to pay its debts
generally as they become due; (ii) makes a voluntary assignment for the benefit
of creditors; (iii) is declared insolvent in any proceeding; (iv) commences a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself, any of its property, assets or debts under any
bankruptcy, insolvency or other similar laws now or hereafter in effect or
petitions or applies to any tribunal for the appointment of a receiver,
liquidator, custodian or trustee for such Party under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, liquidation, or
dissolution law of any jurisdiction now or hereafter in effect; or (v) is named
as a debtor party in such petition, application, case or proceeding and it
indicates its approval thereof, consents thereto, acquiesces therein or acts in
furtherance thereof, or if such petition, application, case or proceeding is not
dismissed or stayed for a period of sixty (60) days after it is commenced, or is
the subject of any order appointing any such receiver, liquidator, custodian or
trustee or approving the petition in any such case or proceeding.

(g) If a Party undergoes a change in control which shall be defined as a
transfer of all, or substantially all, of the Party’s assets, or a transfer of
more than (i) fifty percent (50%) as to CIGNA, or (ii) twenty-five (25%) as to
NationsHealth or USPG, of the voting control of their respective securities, in
a single transaction or a series of transactions intended to effect a change in
control of such Party then the Party not undergoing such change in control may
deem a For Cause termination to have occurred, provided, however that a
reorganization by a Party and one or more of its Affiliates for administrative
or similar purposes shall not be deemed a change in control and provided further
that as to USPG and/or NationsHealth this provision shall be limited to a change
in control such that USPG and/or NationsHealth would be substantially controlled
by a health plan or pharmacy benefit provider or another entity that
substantially competes with, or operates a business that substantially conflicts
with, CIGNA.”

 

5